Title: From Alexander Hamilton to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 16 October 1792
From: Hamilton, Alexander
To: Willink, Wilhem,Willink, Jan,Staphorst, Nicholaas van,Staphorst, Jacob van,Hubbard, Nicholas



Gentlemen,
Treasury DepartmentOctober 16th 1792.

I enclose you the triplicate of my letter of the 19th ultimo—and have by this opportunity barely to inform you that I have directed the Treasurer to draw upon you for one hundred thousand guilders in addition to the sum mentioned in my letter of the 26th of July last.
I am &c.
Alexander Hamilton.
Messrs. Willink, Van Staphorst, & Hubbard.
Amsterdam.
